Exhibit 10.2

 

THIRD AMENDMENT TO PLEDGE AGREEMENT

 

This THIRD AMENDMENT TO PLEDGE AGREEMENT,  dated as of January 12, 2009 (this
“Amendment”), is by and between JPMORGAN CHASE BANK, N.A., solely in its
capacity as trustee for MESA OFFSHORE TRUST, a trust formed under the laws of
the State of Texas,  having an address at 919 Congress Avenue, Austin, Texas
78701 (“Pledgor”) and JPMORGAN CHASE BANK, N.A., having an address at 1111
Polaris Parkway, Columbus, Ohio 43240 (“Secured Party”).

 

RECITALS

 

A.            Pledgor and Secured Party (collectively, the “Parties”) entered
into the Pledge Agreement, dated as of September 28, 2007 (the “Original Pledge
Agreement”; capitalized terms used but not defined in this Amendment have the
meanings ascribed to them in the Original Pledge Agreement, as amended hereby).

 

B.            The Parties entered into a Third Amended and Restated Promissory
Note (the “Note”),  dated January 12, 2009, that amends, restates, renews and
extends the Amended and Restated Promissory Note (the “Amended Note”) dated
December 3, 2007, executed by Pledgor to the order of Secured Party.

 

C.            The Parties wish to provide for the amendment of certain
provisions of the Original Pledge Agreement and the Second Amended Pledge
Agreement, all on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged,  the Parties hereto hereby agree as follows:

 

1.1          AMENDMENT

 

1.1.1 Certain Provisions. The Parties hereby agree to amend the Original Pledge
Agreement as follows:

 

(a)           As used in the Original Pledge Agreement, as amended hereby, the
term “Note” shall have the meaning given to such term in Recital B of this
Amendment.

 

(b)           The definition of “Collateral” in Section 1.1 (b) of the Original
Pledge Agreement is hereby deleted in its entirety and replaced with the
following:

 

“All assets that constitute the Trust Estate (as defined in the Indenture),
including, but not limited to the following:

 

(a)           all of the issued and outstanding general partnership interests
now or hereafter owned by Pledgor in the Partnership, together with any cash or
property received in exchange or in substitution for such interests (the
aforesaid general

 

--------------------------------------------------------------------------------


 

partnership interests and any income, proceeds, cash or other property received
in exchange or in substitution therefor is hereinafter referred to as the
“Pledged Interests”);  all distributions which may be made on, or distributed in
consequence of the ownership of, the Pledged Interests; and all investment
property, financial assets, securities, securities entitlements,  instruments or
distributions of any kind issuable, issued or received upon conversion of, in
respect of, or in exchange for the Pledged Interests;

 

(b)           all investment property, financial assets, securities, securities
entitlements, equity interests, subscriptions, warrants, options or other rights
issued by the Partnership, if any, which are now or hereafter owned by Pledgor
(the “Additional Collateral”);

 

(c)           all deposit accounts, together with all of Pledgor’s right, title,
 and interest in and to all sums of property (including cash equivalents and
other investments) now or at any time hereafter on deposit therein, credited
thereto or payable thereon, and all instruments, documents, and other writing
evidencing such deposit accounts;

 

(d)           any consideration received or due to Pledgor, including any
settlement, resolution or judgment obtained by or for the benefit of Pledgor,
arising from or related to any claims or choses in action owned by Pledgor,
including claims that arise from or relate to the Partnership,  the assets of
the Partnership,  or the Pledged Interests;  and

 

(e)           all proceeds of any and all of the foregoing.

 

In the event subscriptions, warrants, options, or other rights are issued or
provided to Pledgor in connection with any of the Collateral, such
subscriptions, warrants, options,  and rights shall be deemed to be part of the
Collateral.”

 

(c)           The reference in Section 3.3(b) of the Original Pledge Agreement
to “Other Collateral” is hereby deleted in its entirety and replaced with the
term “Additional Collateral”, as such term is defined in Section 1.1.1(b)(b) of
this Amendment.

 

(d)           Section 6.1 of the Original Pledge Agreement is hereby deleted in
its entirety and replaced with the following:

 

“In addition to any other rights accorded to Secured Party hereunder, upon the
occurrence and during the continuance of any Event of Default or the maturity of
the Note has occurred by acceleration or otherwise:”

 

1.2          MISCELLANEOUS

 

1.2.1        Headings Descriptive.  The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

 

2

--------------------------------------------------------------------------------


 

1.2.2        Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

1.2.3        Effect of Amendment.  The Original Pledge Agreement and the Second
Amended Pledge Agreement, as modified by this Amendment, is hereby ratified and
confirmed by Pledgor and Secured Party in all respects and constitutes the
legal, valid and binding obligation of the Parties, enforceable against the
Parties in accordance with its terms.

 

1.2.4        Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered by their respective authorized officers as of the date first
written above.

 

 

PLEDGOR:

 

 

 

 

 

 

 

MESA OFFSHORE TRUST, a Texas trust

 

 

 

 

By: The Bank of New York Trust Company, N.A.
as attorney-in-fact for JPMORGAN BANK, N.A.,
Trustee

 

 

 

 

 

 

 

 

By:

/s/ Mike Ulrich

 

 

Name:

Mike Ulrich

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ David A. Weisbrod

 

Name:

David A. Weisbrod

 

Title:

Managing Director

 

--------------------------------------------------------------------------------